          Case 4:21-cv-00125-LPR Document 11 Filed 02/18/21 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 HOT SPRINGS DIVISION


CEC CONTROLS COMPANY, INC.                                                             PLAINTIFF

V.                                   NO. 6:21-cv-06014-RTD

H & H ELECTRIC, INC. and
AUTO-OWNERS INSURANCE COMPANY                                                      DEFENDANTS

                                             ORDER

       Before the Court is Defendant’s Motion for Change of Venue. (ECF No. 6). Plaintiff has

filed a Response in Support of the Motion (ECF No. 10). This matter is ripe for consideration.

       This action, originally filed in the Circuit Court for Garland County, Arkansas, was

removed to the Western District of Arkansas pursuant to 28 U.S.C. § 1446 because the complaint

stated a claim under the Miller Act, 40 U.S.C. §§ 3131, 3133.

       Defendant H & H Electric now seeks to transfer venue of the case to the Eastern District

of Arkansas, Little Rock Division, in order to comply with a statutory provision requiring this

action be brought in the district where the underlying contract was to be performed and executed.

See 40 U.S.C. § 3133(b)(3). The parties agree the underlying contract was to be performed and

executed at a project near DeValls Bluff, Arkansas, located within the Eastern District of Arkansas.

Defendant Auto-Owners filed a response in support of the motion to change venue, and the Court

has been notified that Plaintiff, CEC Controls Company, Inc., does not oppose the motion.




                                                 1
         Case 4:21-cv-00125-LPR Document 11 Filed 02/18/21 Page 2 of 2




       In the interests of justice, the Court finds that this action should be transferred.

Accordingly, Plaintiff’s Motion for Change of Venue (ECF No. 6) is hereby GRANTED. The

Clerk of Court is DIRECTED to immediately transfer this case to the United States District

Court for the Eastern District of Arkansas, Little Rock Division.



       IT IS SO ORDERED this 18th day of February 2021.



                                                     /s/ Robert T. Dawson
                                                     ROBERT T. DAWSON
                                                     SENIOR U.S. DISTRICT JUDGE




                                                2
